Mr. Wm. 0. Harwcll,  Secretary              Opinion   No. 2941
Upper Guadalupe River Authority
Kerrvillc, Texas                            Re:   Exoiration   of the appro-
                                                  priation   made to Upper
Dear Sir:                                         Guadalupe River Authority.

             Your letter     of Novcrmber   21,   1940,   submitted     the follow-
ing   questions  to this     department:

           1. Will the appropriation   made to the Upper Guadalupe
River Authority   by House Bill  1081, 46th Legislature, expire
at the end of two years from the effective    date of the act,  or
not until  the total  sum has been expended?

            2.   In the event the oppropriatlon      expired after the
passage of two years from its effective        date, would the passage
of an appropriation    by the Legislature    for the unexpended a-
mount of the original    appropriation    be legal or would the ap-
propriation    measure of necessity    have to name the exact amount
of the appropriation?

               Section   1 and Section   la of House Bill     No.     1081,   46th
Legislature,       reads as follows:

             “Section   1.   There is,hcreby     appropriated     for
        the use of the ‘Upper Guadalupe River Authority’
        out of any funds in the State Treasury not hcrcto-
        fore otherwise     appropkiatcd,    the sum of Five
        Thousand ($5,000.00)      Dollars,   which may be with-
        drawn from time to time on vouch,crs         signed by the
        Treasurer,    or other duly authorized      officer    of
        the district,    upon which th,c State Comptroller          shall
        draw his warrant upon the Treasurer         of the State of
        Texas;   said funds arc to be used under the direction
        and only with theconsent         of the Directors     of the
        Upper Gua,dalupc River Authority,        a district    created
        by Senate Bill     303, Acts Regular Session,       46th Legis-
        lature,    and that the funds shall      be used for the
        uses and purposes      set forth   in said Act.
       Mr. Wm. 0. Harwell,         page   2       Opinion         No.   2941



                     “Section  la. The money herein   appropriated    is
              intended    only as a loan to the Upper Guadalupe
              River Authority     and is to be repaid to the Gc,ncral
              Revenue Fund of tb’:- State from t:;o first      revenue rc-
              ccivcd   by said dirC;;ct.”

                     Article     8, Section   6, of    th,e Constitution          of    the State
       of   Texas   provides:

                    “No money shall he drawn from the Treasury but ;:
              pursuance  of specific   appropriations  made by law; nor
              shall any appropriation     of money be made for a longer
              term than two years,    . .‘I

                     House Bill No, 1081 makes an appropriation                   of Five
       Thousand ($5,000.)           Dollars    to the Authority       to be used for the
       uses and purposes          set forth      in the Act creating        the Authority,
       for which purposes           such funds may be withdrawn from the Treasury
       from time to time on vouchers                signed by the Treasurer        or other
       duly authorized         officer     of the district.         The fact that Section
       la of the Act provides             that the Auth,ority       shall   reimburse   the
       General Revenue Fund of the State from the first                      revenues   re-
       ceived    by the said district,            for the monies withdrawn from the
       General Revenue Fund of the State,                 under the appropriation,does
       not,    in our opinion,         take this appropriation          out of the con-
       stitutional       provision      limiting     appropriations       to a two year
       period.      You are therefore          adviscd’that      the appropriation      to
       the Authority       will     lapse at the end of two years from its ef-
       fective     date.

                    In reply to your second question,           you are advised        that
       an act reappropriating         the unexpended balance        of this appropria-
       tion to the Authority,         with,out specifically      stating   the exact a-
       mount of that unexpended balance,           would,   in our opinion,bc        a
       sufficient     compliance     with the provision     of the Constitution         re-
       quiring    appropriations      to be “specific.”      That is, “spccif i?”
        which is certain       and definite;    and, in law, that is certain
       which can be made certain.           The reappropriation,        of necessity
       would be limited       by the Five Thousand Dollar         limit of the original
       appropriation,      and the exact amount in dollars           and cents of the
       unexpended balance        thereof   would be readily     ascertainable.

                                                             Yours      very   truly,

       APPROVEDDEC 11,          1940                  ATTORNEYGENERALOF TEXAS

     /s/Gerald Mann                                   By:   /s/     Richard    W. Fairchild
.   ATTORNEYGENERALOF TEXAS                                                      Assistant
                                 Approved by Opinion Committee
                                     By BWB, Chairman
       RWF;EP